         Case 8:18-cv-01041-GJH Document 219 Filed 09/30/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND



 ROBYN KRAVITZ, et al.

                   Plaintiffs,

        v.                                           No. 8:18-cv-01041-GJH

 U.S. DEPARTMENT OF COMMERCE, et
 al.

                   Defendants.



   NOTICE OF SETTLEMENT RE: FEES, EXPENSES, AND COSTS IN No. 18-1041

       Plaintiffs Robyn Kravitz, et al., and Defendants Wilbur L. Ross, et al., hereby inform the

Court that they have reached a settlement resolving Plaintiffs’ claim for any fees, costs, and

expenses relating to this action. In light of the parties’ settlement agreement, Plaintiffs hereby

withdraw their pending Motion for Award of Attorney’s Fees and Costs (Dkt. 207).
        Case 8:18-cv-01041-GJH Document 219 Filed 09/30/19 Page 2 of 2



Dated: September 30, 2019                 Respectfully submitted,

JOSEPH H. HUNT                            /s/ Daniel Grant                 x
Assistant Attorney General
                                          COVINGTON & BURLING LLP
CARLOTTA P. WELLS                         Shankar Duraiswamy*
Assistant Branch Director                 José E. Arvelo*
                                          Dustin Cho*
/s/ Carol Federighi                       Daniel Grant (Bar. No. 19659)
CAROL FEDERIGHI                           Tina M. Thomas*
Senior Trial Counsel                      One CityCenter
U.S. Department of Justice                850 Tenth Street, NW
Civil Division                            Washington, D.C. 20001-4956
Federal Programs Branch                   Tel: (202) 662-6000
P.O. Box 878                              Fax: (202) 662-6302
Washington, DC 20044                      sduraiswamy@cov.com
Phone: (202) 514-1903                     jarvelo@cov.com
Email: carol.federighi@usdoj.gov          dcho@cov.com
                                          dgrant@cov.com
Counsel for Defendants                    tthomas@cov.com

                                          P. Benjamin Duke*
                                          COVINGTON & BURLING LLP
                                          The New York Times Building
                                          620 Eighth Avenue
                                          New York, NY 10018-1405
                                          Tel: (212) 8411000
                                          Fax: (212) 841-1010
                                          pbduke@cov.com

                                          Lawrence A. Hobel*
                                          COVINGTON & BURLING LLP
                                          Salesforce Tower, 415 Mission Street
                                          San Francisco, CA 94105-2533
                                          Tel: (415) 591-6000
                                          Fax: (415) 591-6091
                                          lhobel@cov.com

                                          Attorneys for Plaintiffs
                                          *Pro Hac Vice

                                          Counsel for Kravitz Plaintiffs




                                      2
